DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 both recite a range within range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 13 recite a broad recitation, and the claim also recite “preferably” a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0140197 (ADEL) in view of United States Patent Application Publication No. 2010/0080884 (LANDON).

Claim 1 recites a process for making an edible oil-continuous emulsion, which emulsion comprises 15-65% by weight of the total emulsion of an aqueous phase, and 35-85% by weight of the total emulsion of a fat phase, said fat phase comprising a first hardstock fat, a second hardstock fat, and edible oil, said process comprising the steps of: 
a) preparing a dispersion comprising edible oil and fat crystals, by mixing 65% to 98% by weight of the dispersion of edible oil with 2 to 35% by weight of the dispersion of first hardstock fat, wherein the fat crystals in the dispersion have an average crystal thickness of less than 50 nm at a temperature of between 15° and 20°C as measured with small angle x-ray scattering;
b) providing an aqueous phase at a temperature of from 0 to 25°C;
c) mixing the dispersion prepared under in step a) with the aqueous phase prepared under in step b) to form an emulsion;
d) mixing the emulsion prepared under in step c) with 1-35% by weight based on the total fat phase, of said second hardstock fat, which wherein the second hardstock fat is liquid and at a temperature of between 30 and 80°C at the time of mixing.
ADEL teaches a process for making an edible oil-continuous emulsion, which emulsion comprises 10-85% by weight of the total emulsion of an aqueous phase [0027], and 15-90% by weight of the total emulsion of a fat phase [0027].  The amounts overlap the claimed ranges of 15-65% for the aqueous phase and 35-85% for the fat phase. 
The fat phase comprises a first hardstock fat, a second hardstock fat, and edible oil  ([0048], [0057] [0087]).  At [0075], ADEL teaches that the structured fact is heated to 60oC so that the fat can be added in liquid form (i.e., melted).

As to step a), ADEL teaches preparing a dispersion comprising edible oil and fat crystals, by mixing edible oil with hardstock fat ([0048], [0057] [0087]).  At [0075], ADEL teaches that the structured fact is heated to 60oC so that the fat can be added in liquid form (i.e., melted).
As to the property of the average crystal thickness, it is the Examiner’s position that of the crystal must be less 50nm as the emulsion droplets themselves are smaller. The results show that for emulsions according to the invention, the glossiness level was constant and excellent (not too low and not too high), which can also be derived from the D3,3 and e sigma values, while having a varying Stevens value (hardness) [0126].  Table 3 shows the d3,3 (i.e., volume weighed geometric mean diameter [0114]) as being 3.8 to 4.3. 
Moreover, as the to the crystallization size, this a property of the fat that the Patent Office cannot measure.  Thus, Applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
As to step b), ADEL teaches providing an aqueous phase at a temperature of from 5 to 25°C  (i.e., falling with the claimed 0 to 25oC [0065];
As to step c), ADEL teaches mixing the dispersion prepared under in step a) with the aqueous phase prepared under in step b) to form an emulsion [0063];
As to step d), ADEL does teach the need to heat the hardstock at [0075]. As noted above, ADEL teaches that the structured fact is heated to 60oC so that the fat can be added in liquid form (i.e., melted).

ADEL is silent as to d) mixing the emulsion prepared under in step c) with 1-35% by weight based on the total fat phase, of said second hardstock fat.
However, LANDON teaches that an exemplary method used to produce an emulsion is to add a first emulsion to an oil O2 continuous phase at a temperature such that the new emulsion maintains a viscosity that aids in stabilizing the formed primary phase droplets and provides significant crystallization to the oil higher melting component fat. This type of addition helps to prevent intersolubilizing of the two oil phases [0033].
Thus, it would have been obvious to modify ADEL to provide an additional step of adding oil at the end of the process as this provides stability. 




Claim 2 recites that the dispersion of step a)- is obtained by mixing crystallized particles of the first hardstock fat with the edible oil, which edible oil is at a temperature of below 30°C.
At [0062], ADEL taches that the oil/fat phase is preferably 5 to 25oC. 


Claim 3 recites the crystallized particles of the first hardstock fat are micronized fat particles prepared by supercritical melt micronization of the first hardstock fat.
As to claim 3, the recitation that the crystallized particles of the first hardstock fat are micronized fat particles prepared by supercritical melt micronization of the first hardstock fat is similar to a product-by-process recitation in that the actual process of making the first hardstock is not recited. Nevertheless, it is noted that ADEL teaches at [0046] that micronized fat powder obtainable by supercritical melt micronisation can be used. 


Claim 4 recites that the dispersion of step a) is obtained by mixing the first hardstock fat which is melted and at a temperature of between 30°C and 80°C with the edible oil at a temperature of between -10 and 25°C under shear, wherein the amounts and temperatures are selected such that the temperature of the dispersion is below the melting point of the first hardstock fat.
At [0062], ADEL teaches that the oil/fat phase is mixed preferably 5 to 25oC (i.e., falling within -10 to 25C as claimed). However, ADEL also teaches the need for the hardstock to be in liquid form to be added. ADEL teaches that the structured fact is heated to 60oC (i.e., between 30 to 90oC as claimed) so that the fat can be added in liquid form (i.e., melted) [0075]. Thus, it would have been obvious to mix the first hardstock fat which is melted and at a temperature of between 30°C and 80°C with the edible oil at a temperature of between -10 and 25°C under shear, wherein the amounts and temperatures are selected such that the temperature of the dispersion is below the melting point of the first hardstock fat.


Claim 5 recites the dispersion of step a) is obtained by providing a mixture of the first hardstock fat and the edible oil at a temperature so that this complete mixture is liquid, followed by cooling down this mixture to a temperature of between 0 and 25°C, preferably such cooling down is in a scraped surface heat exchanger.
At [0118] of ADEL, it is taught that the fat powder and oil mixture is mixed under high shear, using a reflux pipe until an oil-slurry was obtained which appeared smooth and transparent. The maximum temperature increase observed due to mixing was about 21.5 degrees Celsius. Before being fed into the C-unit see below the temperature of the oil-slurry was about 20 degrees Celsius.

Claim 6 recites that after the addition of the second hardstock fat of step d) the mixture so obtained is subjected to shear in such a way that the temperature of the mixture exiting this shear device is below 35°C.
At [0118] and [0019], ADEL teaches that the fat powder and oil mixture is mixed under shear, using a reflux pipe until an oil-slurry was obtained which appeared smooth and transparent. The maximum temperature increase observed due to mixing was about 21.5oC. Thus, it would have been obvious to add the second hardstock at a temperature below 35oC. 

Claim 7 recites that the first and the second hardstock fat are of the same composition.
Claim 8 recites that the first and the second hardstock fat are of different composition.
As to claims 7 and 8, ADEL teaches that the hardstock may be the same or different [0037] and [0048]. 


Claim 10 recites the first hardstock fat and the second hardstock fat have at least 50% solids at 20° C and at least 25% solids at 30° C.
[0066] of ADEL shows that the solid content is 5 to 95 at 20oC and below 60 for 30oC.   These fall within the claimed ranges. 

Claim 11 recites the emulsion comprises 20-55% by weight on the total emulsion of an aqueous phase and 45-80% by weight on the total emulsion of a fat phase.
ADEL teaches a process for making an edible oil-continuous emulsion, which emulsion comprises 10-85% by weight of the total emulsion of an aqueous phase [0027], and 15-90% by weight of the total emulsion of a fat phase [0027].  The amounts overlap the claimed ranges of 15-65% for the aqueous phase and 35-85% for the fat phase. 

Claim 12 recites the dispersion prepared in step a) has an amount of solids of between 1 and 25% prior to the mixing performed in step c).
At [0035],  ADEL teaches that hardstock fat is an oil or fat which has at least 5% solids at a temperature of 20oC. 

Claim 13 recites  the mixing in step c)  is performed by a shear device which produces an emulsion with a water droplet size D3,3 of between 1 and 20 micron, preferably between 2 and 15 micron, more preferably between 2 and 10 micron, and wherein the temperature of the emulsion after said mixing step is below 28°C.
Table 3 on page 8 of ADEL shows a D3,3 ranges from 3.9 to 4.3 [0125]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADEL and LANDON as applied to claims 1-8 and 10-13 above, and further in view of United States Patent Application Publication No. 2013/0323395 (BONS).
Claim 9 recites that the second hardstock comprises 10 to 100% by weight on the second hardstock of sterols, stanols, or esters of sterols or stanols.
The references above are silent as to using sterol esters as hardstock.
However, BONS teaches that it is desirable to add sterol esters in emulsion form.  At [0082], it is taught that the plant sterols can be added in an amount of 15 to 40% [0029] by weight of the hardstock. Plant sterols are well known cholesterol lowering agents[0020]. Plant sterols and stanols as such are difficult to formulate into food products due to their poor solubility in oil and immiscibility with water which may result in food products having poor organoleptic properties, e.g. a sandy mouth feel. This made the choice of food products suitable for incorporation of plant sterols and stanols very limited. To overcome this drawback plant sterols and stanols have been modified to improve their solubility in the fat phase of food products [0023].  Thus, it would have been obvious to add the sterols in the composition of the references above as they are cholesterol lowering agents and by adding the sterols the composition their solubility increases.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791